DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
Currently claims 1-20 are pending and claims 11-19 are withdrawn. 
Election/Restrictions
Claims 11-19 withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 2/12/2021.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-10 and 20 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation "the reservoir fluid" in line 10.  There is insufficient antecedent basis for this limitation in the claim. The examiner suggest claiming “the fluid reservoir.”
Claim 1 recites the limitation "power output" in line 13.  There is insufficient antecedent basis for this limitation in the claim. The examiner suggest “a power output.”

Claim 20 recites the limitation "the reservoir fluid" in line 10.  There is insufficient antecedent basis for this limitation in the claim.
Claim 20 recites the limitation "power output" in line 15.  There is insufficient antecedent basis for this limitation in the claim.
Claim 20 recites the limitation "electrical power output" in line 21.  There is insufficient antecedent basis for this limitation in the claim.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-10 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Darroch (U.S  9,599,117) in view of Hays (U.S. 5,711,483).
With respect to claim 1, Darroch discloses  a sprayer comprising:
a fluid reservoir (figure 1, see fluid reservoir on spray gun #30) configured to hold a spray fluid (paragraph 0003, paint);
a motor (figure 3, #32);
a turbine (figure 3, #16/18) that is rotated by the motor to generate a flow of pressurized air (paragraph 0044 and 0046); a hose (figure 1, #28) having a first end and a second end (see ends of #28), the first end receiving the pressurized air output by the turbine (figure 1, the end adjacent #10);

a sensor (figure 3b, #38) that outputs a signal indicative of whether the trigger is actuated (column 5 rows 48-54 and column 6 rows 24-28); and
control circuitry (figure 6, #34) that receives the signal (column 5 rows 48-54 and column 6 rows 24-28) and regulates power output to the motor (column 4 rows 22-27), the control circuitry configured to reduce electrical power output to the motor (column 4 rows 45-55) on the signal indicating that the trigger was released to a non-actuated state (column 4 rows 45-55), and increase electrical power output to the motor to restart the motor to resume the turbine outputting the flow of pressurized air based on the signal indicating that the trigger was re-actuated (column 4 rows 50-61). However, Darroch fails to disclose to reduce electrical power output to the motor to stop the turbine from outputting the flow of pressurized air.
Hays discloses a pump (figure 1, #14) having a pressure sensor (figure 1, #22 pressure sensed) being used with a controller (figure 1, #18). Disclosing, column 3 rows 45-66 and column 7 rows 15-25, that when a sensed pressure exceeds a set maximum pressure threshold the motor is turned off, allowing the system to not overshoot or overspray when the trigger is pulled and spraying occurs again.
It would have been obvious to one having ordinary skill in the art at the time the invention was filed that the power operation and turning off of the motor (and thus the turbine) as disclosed by Hays would be incorporated into the system of Darroch. As this would allow the motor and turbine of Darroch to not only be turned off when the temperature exceeds a limit, but also when the pressure 
With respect to claim 2, Darroch disclose the sensor measures an air parameter of pressurized air output by the turbine, and the signal is output from the sensor based on the air parameter (figure 3b, as #38 is a pressure sensor, as it senses the air from the turbine to the spray gun, abstract).
With respect to claim 3, Darroch discloses the signal is indicative of the air parameter of the pressurized air within the hose (figure 3b, as the air is between the turbines outlet and to the spray gun itself, thus sensing the pressurized air within the hose as the hose is in fluid communication with turbines outlet).
With respect to claim 4, Darroch discloses the sensor is exposed to pressurized air output by the turbine via a tube that branches from a pneumatic circuit of a fitting (figure 3b, discloses the fitting adjacent to #20 which extends out from the turbine towards the hose and the tubes leading to pressure sensor 38).
With respect to claim 5, Darroch discloses the sensor is a pressure sensor (being pressure sensor #38), the air parameter is air pressure of the pressurized air output from the turbine, and the signal is output from the sensor based on air pressure (column 5 rows 43-54).
With respect to claim 6, Darroch as modified discloses  the control circuitry is configured to reduce electrical power output to the motor to stop the turbine based on the signal indicating that the trigger is not actuated by indicating that the pressure of the pressurized air has increased (Darroch discloses in claim 1 reducing the power to the motor and applying power based on the trigger being actuated and not actuated, noting that the stopping of the turbine was made obvious by Hays, the noted trigger not being actuated by indicating the pressure of the air has increased is disclosed in 
With respect to claim 7, Darroch as modified by Hays discloses the control circuitry is configured to increase electrical power output to the motor to restart the motor to resume the turbine outputting is the flow of pressurized air based on the signal indicating that the trigger is actuated by indicating that the pressure of the pressurized air has decreased (column 4 rows 55-60, where the noted idle down is a power down as disclosed and made obvious by Hays).
With respect to claim 8, Darroch discloses the valve is located within a body of the spray gun (background, trigger is pulled allowing the valve in the gun to open and air from the hose is applied with the pain to be sprayed, though not specifically disclosed is well-known as to the function of a paint spray gun).
With respect to claim 9, Darroch discloses the control circuitry is configured to reduce electrical power output to the motor to stop the turbine based on the signal indicating that the trigger is not actuated by (column 4 rows 43-50, noting that the idle down is made obvious to be a power down): starting a timer for a predetermined amount of time and then reducing electrical power output to the motor if the signal indicates that the trigger was not actuated during the counting of the timer (column 4 rows 43-60) but not reducing electrical power output to the motor if the signal indicates that the trigger was actuated during the counting of the timer (column 4 rows 55-61).
With respect to claim 10. The sprayer of claim 1, further comprising a housing, wherein: the motor, the turbine, and the control circuitry are located within the housing, wherein the first end of the hose connects to the housing to receive the flow of pressurized air.
With respect to claim 20, Darroch discloses a sprayer comprising:
a fluid reservoir (figure 1, see fluid reservoir on spray gun #30) configured to hold a spray fluid (paragraph 0003, paint);

a turbine (figure 3, #16/18) that is rotated by the motor to generate a flow of pressurized air (paragraph 0044 and 0046); a hose (figure 1, #28) having a first end and a second end (see ends of #28), the first end receiving the pressurized air output by the turbine (figure 1, the end adjacent #10);
a spray gun (figure 1, #3) having a trigger and a valve (figure 1, disclosing a paint spray gun with a visible trigger which actuates a valve within the gun to allow for spraying), the fluid reservoir mounted to the spray gun (figure 1, the fluid reservoir being mounted beneath/to #30), the second end of the hose connected to the spray gun (figure 1, #28 connected to #30), wherein actuation of the trigger causes the valve to open and the spray gun to spray the spray fluid from the reservoir fluid using the pressurized air from the hose (paragraph 0005);
a housing (figure 3b, #12) containing the motor, the turbine, and the control circuitry (figure 3b,), the first end of the hose connected to the housing (figure 1), the 
a sensor (figure 3b, #38) that outputs a signal indicative of whether the trigger is actuated (column 5 rows 48-54 and column 6 rows 24-28); and
control circuitry (figure 6, #34) that receives the signal (column 5 rows 48-54 and column 6 rows 24-28) and regulates power output to the motor (column 4 rows 22-27), the control circuitry configured to:
start a timer for a predetermined amount of time based on the signal indicating that the trigger was released to a non-actuated state (column 43 rows 40-55), reduce electrical power output to the motor if the signal indicates that the trigger was not actuated during the counting of the timer, wherein the control circuitry does not reduce electrical power output to the motor to stop the motor if the signal indicates that the trigger was actuated during the counting of the timer (column 4 rows 45-61, as pulling the trigger would adjust the pressure and not be considered inactivity), increase electrical power output to the motor to restart the motor to resume the turbine outputting the flow of 
Hays discloses a pump (figure 1, #14) having a pressure sensor (figure 1, #22 pressure sensed) being used with a controller (figure 1, #18). Disclosing, column 3 rows 45-66 and column 7 rows 15-25, that when a sensed pressure exceeds a set maximum pressure threshold the motor is turned off, allowing the system to not overshoot or overspray when the trigger is pulled and spraying occurs again.
It would have been obvious to one having ordinary skill in the art at the time the invention was filed that the power operation and turning off of the motor (and thus the turbine) as disclosed by Hays would be incorporated into the system of Darroch. As this would allow the motor and turbine of Darroch to not only be turned off when the temperature exceeds a limit, but also when the pressure exceeds a set limit to prevent over spraying when the trigger is pulled and spraying continues. This would allow for more control of the spray pattern in the system by further controlling the motors power to not only be reduced but turned off with respect to sensed pressure.
Conclusion


Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH A GREENLUND whose telephone number is (571)272-0397.  The examiner can normally be reached on M-F 730am-4pm PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/JOSEPH A GREENLUND/               Primary Examiner, Art Unit 3752                                                                                                                                                                                         	Monday, March 22, 2021